Citation Nr: 0820898	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  06-04 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for neck and back pain, 
variously diagnosed, and including, Klippel-Feil syndrome, 
cervical muscle pain, degenerative disc disease, chronic neck 
and back pain and stenosis.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1976 to June 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied the benefit sought on appeal.

The veteran appeared and testified at a Travel Board hearing 
in May 2007 and the transcript is of record. 

In July 2007, the veteran's claim was remanded for a VA 
examination.  The requested action was taken and the appeal 
is appropriately before the Board for review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is currently diagnosed as having Klippel-Feil 
syndrome, which is congenital in nature and was not worsened 
in service.  

3.  The veteran is also diagnosed as having degenerative disc 
disease, chronic neck and back pain and stenosis.  These are 
not attributable to the veteran's period of active service.





CONCLUSION OF LAW

Service connection for a neck and back disability, including 
Klippel-Feil syndrome is not warranted.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2007); 
VAOPGCPREC 82-90.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in August 2004 and April 2005, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claim for service connection, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was provided in March 2006.  As such, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial August 2004 VCAA notice was given 
prior to the appealed AOJ decision, dated in November 2004.  
The notice in compliance with Dingess, however, was untimely.  
The Court specifically stated in Pelegrini that it was not 
requiring the voiding or nullification of any AOJ action or 
decision if adequate notice was not given prior to the 
appealed decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating action upon 
which this appeal is based.  Because proper notice was 
provided in March 2006 and a Supplemental Statement of the 
Case was issued subsequent to that notice in February 2007, 
the Board finds that notice is pre-decisional as per Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him a physical examination, obtaining medical 
opinions as to the etiology and nature of his disability, and 
by affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board.  In May 2007, the 
veteran appeared and testified at a Travel Board hearing at 
the Reno RO.  

The evidence includes private and VA medical records and some 
personnel records.  The Board notes that the RO found that 
not all service medical records (SMRs) were available.  The 
RO obtained copies of all service medical records in the 
veteran's possession.  The RO also has made repeated attempts 
to obtain the veteran's complete service medical records.  In 
January 2007, the RO made a formal finding on the 
unavailability of the SMRs, and issued the veteran a letter 
regarding the unavailability of these records.  As such, VA 
has a heightened duty provide its reasons and bases in 
rendering a decision.  See Washington v. Nicholson, 19 Vet. 
App. 362, 371 (2005).

It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA.  

The veteran seeks service connection for his neck and back 
disability.  He contends that while in service, the sports he 
played and a fall from a ladder caused or worsened his 
current neck and back disability.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Arthritis is deemed to be a chronic disease under 38 C.F.R. 
§ 3.309(a) and, as such, service connection may be granted 
if the evidence shows that the disease manifest to a degree 
of ten percent or more within one year from the date of 
separation from service.  38 C.F.R. § 3.307.  

The Board notes that congenital or developmental 
abnormalities are not considered "diseases or injuries 
within the meaning of applicable legislation" and, hence, do 
not constitute disabilities for VA compensation purposes.  
See 38 C.F.R. § 3.303(c).  While service connection may be 
granted for disability due to aggravation of a constitutional 
or developmental abnormality by superimposed disease or 
injury, there is no medical evidence that such occurred here.  
See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 
Vet. App. 513, 514-15 (1993).

The veteran's enlistment examination reflects no preexisting 
condition of the neck or back.  

In August 1978, the veteran sought treatment for a stiff neck 
and back-the complaints of which came after he played 
football.  The veteran did not recall an injury, nor did he 
recall any trauma of the neck as a child.  The veteran was 
noted to have facial asymmetry.  Upon review of the x-rays, 
the veteran was assessed as having a congenital fusion of C6-
C7 and T1 and these were noted to be congenital 
abnormalities.  The veteran was diagnosed as having an acute 
cervical muscle strain which overlaid a congenital cervical 
spine abnormality and 2nd degree torticollis.  

In another treatment note that same month, the veteran 
advised that he had been playing baseball and that was the 
onset of his neck pain and "pulling."  He was assessed as 
having a muscle spasm in his cervical spine with a slightly 
decreased range of motion.  Later that month at a follow-up, 
the veteran reported that the pain had subsided, but that he 
still experienced the neck stiffness.  The veteran noted that 
he had no history of neck injuries, but felt better upon 
"cracking" his neck.  The muscle spasm diagnosis was 
continued and arthritis could not be ruled out.  

A September 1978 orthopedic record indicated that the veteran 
sought treatment for a cervical spine problem.  The veteran 
reported neck problems, which had worsened upon doing heavy 
work or upon waking in the morning.  The veteran was noted to 
have an essentially normal neck examination, except there was 
a slight limitation in the range of motion of his neck.  

That same month, he underwent an x-ray of the thoracolumbar 
spine.  The veteran did not have any fracture or subluxation, 
but was noted to have some kyphosis with a few vertebral 
bodies with anterior wedging.  The radiologist indicated that 
the lumbar vertebrae were "probably within the limits of 
normal."  

An October 1978 note reflected that the veteran fell down a 
ladder and complained of pain in his left wrist.  The veteran 
was noted to have a hairline fracture of the distal head of 
his left ulna.  No notation was made as to any back or neck 
injury after that fall.  

A November 1978 treatment record reflected the veteran's 
complaints of stiffness of the neck and back.  These symptoms 
were worse in the morning.  Upon physical examination, the 
veteran was noted to have full range of motion in his neck, 
but with evidence of torticollis.  It was noted that the 
veteran's neck was short with mild webbing posteriorly.  The 
x-ray revealed multiple, cervical vertebrae abnormalities.  
Noted was the fusion of C2-C3 and C6-C7.  The orthopedist's 
impression was that the veteran had Klippel-Feil syndrome and 
he could not rule out early rheumatoid arthritis.  

That same month, the veteran complained of mid-thoracic pain.  
It was noted to be an acute flare-up.  In that note, the 
examiner indicated that if the veteran's problem persisted, 
he should be referred for an EPTE discharge (nonaggravated).  

Upon medical board review in November 1978, the veteran was 
found to have a congenital deformity of the neck (Klippel-
Feil syndrome).  He denied any neck problems prior to 
enlistment.  He advised that he experienced neck and mid to 
low back pain.  Upon physical examination, he was noted to 
have a congenital deformity of his neck as there was a fusion 
of the lower cervical vertebrae (C2-C3, C6-C7 and C7 with a 
vertical rib).  The orthopedic physicians indicated that the 
veteran's congenital abnormalities could have been detected 
during his enlistment physical and it was unlikely that the 
veteran did not have problems with this prior to service.  
The medical board found that the veteran's condition existed 
prior to his enlistment and was not aggravated by his 
service-despite an increase in his symptomatology.  There 
were no fractures to the affected area and there was no 
additional fusion of the vertebrae found.  The board stated 
that "[i]t is expected that under better circumstances, 
sleeping, standing, and working that he will have minimal 
symptoms referable to his neck and back in the future."  The 
board recommended the veteran's discharge from the Navy due 
to physical disability that existed prior to active duty as 
was not aggravated thereby.  The board indicated that the 
veteran was advised of the decision but did not wish to 
submit a rebuttal statement.  

In November 1978, the veteran issued a statement indicating 
that he disagreed with the medical board's finding that his 
condition was not aggravated during service.  He stated that 
he had no problems with either his neck or back prior to 
service, nor did he have any acute symptoms until 4 to 5 
months before his medical board.  The veteran referenced Dr. 
G. as indicating that once the veteran left the Navy, he 
would not have further problems with his neck and back.  The 
veteran contended that this doctor's statement corroborated 
his contention that service aggravated his back and neck 
disability.  

In December 1978, the veteran again complained of back and 
neck stiffness which had persisted for 4 months.  The veteran 
was noted to be undergoing a medical board evaluation.  

There was no discharge medical examination of record.  

The veteran's post-service treatment records, mainly VA 
treatment records, reflect treatment for various neck and 
back conditions.  During some of his treatments, the veteran 
advised to having a 20-year history of neck and back pain.  

In a February 2003 VA nursing note, the veteran reported 
falling three days prior and injuring his lower back.  He was 
assessed as having a lumbar strain with spasm.  At that time, 
the veteran was noted to have a history of chronic back pain 
and reported fusion operations on both the cervical and 
lumbar spine.  He was noted to have a poor memory of recent 
and past events.  In a note dated in that same month, the 
veteran sought VA treatment for pain in his neck and back.  
He advised that he injured his back in the Navy, but they 
told him that he was born with back problems.  In a March 
2003 treatment note, the veteran had reported severe back 
pain since service.  

In a June 2003 emergency room record, the veteran had sought 
emergency treatment for headaches and neck pain following a 
fall.  The veteran awoke and tripped and fell hitting his 
forehead.  The veteran reported an increase in his already 
chronic neck pain.  The veteran was assessed as having mild 
head trauma and a cervical strain, status-post fall.  

An August 2003 VA treatment record reflects the veteran's 
complaints of back and neck pain.  The veteran could not 
recall undergoing a surgery, but was noted to have scar on 
the right side of his neck and evidence of anterior cervical 
fusion.  The veteran further advised that he also experienced 
low back pain.  The veteran was diagnosed as having cervical 
spondylosis with myelopathy and low back pain, neuropathy and 
possible thoracic spine pathology.  

Upon an October 2003 MRI, the veteran was found to have 
degenerative disc disease of the thoracic spine with mild 
compression deformities and scoliosis with osteopenia.  The 
cervical spine showed moderate to severe canal stenosis at 
C3-C4 with mild, right neural foramina stenosis.  The 
diagnoses were noted to be cervical spine stenosis with 
myelopathy and low back pain.  

At a December 2003 private consultation, the veteran reported 
20 years of neck and back pain.  The physician was unsure as 
to whether the veteran had a prior neck surgery, but the 
veteran had denied any prior surgery.  The veteran was found 
to be a "vague historian."  The physician diagnosed him as 
having congenital fusion of vertebral bodies, multiple disc 
osteophyte complexes, and spondylitic changes of the cervical 
spine.  There were no lumbar spine studies.  

In January 2004, the veteran underwent a MRI of the thoracic 
and cervical spine.  The veteran was not found to have an 
acute fracture of the thoracic spine, but did have 
degenerative disc disease with disc bulging present.  There 
was no evidence of focal disc herniation or spinal canal 
compromise.  The physician indicated that there was a near 
complete loss of the intervening disc height at C2-C3, C6-C7 
and C7-T1, but there were no definitive findings to confirm 
that there had been surgery.  The physician suspected that 
the fusion was congenital in nature.  The cervical spine was 
noted to have degenerative disc disease with broad based disc 
bulge-osteophyte complex.  The physician made no opinion as 
to whether the back disability was caused or aggravated by 
service.  

In February 2004, the veteran was treated for trauma to the 
head.  The veteran was assaulted with a pool stick and 
reported increased neck pain.  Upon x-ray study, the veteran 
was not noted to have any traumatic injury of the T-spine or 
the C-spine.  

In a March 2004 letter regarding the veteran, a private 
physician indicated that the veteran never had any prior 
surgeries.  He found that the veteran had a palpable 
paraspinal muscle spasm and diagnosed the veteran as having 
high grade stenosis of the cervical spine with anterior and 
posterior decompression.  The veteran was noted to have a 
small lipoma of the filum terminale in the lumbar region and 
a bony fusion at C6-C7.  

In April 2004, he was seen for his symptoms related to his 
severe cervical spondylitic myelopathy at the VAMC.  The 
surgeon indicated that without surgery, the veteran was at 
high risk for having ongoing and progressive neurological 
deterioration.  The veteran underwent a cervical spine fusion 
and diskectomy.  

In August 2004, the veteran was diagnosed as having neck and 
back pains, status-post decompression surgery.  

In a letter dated in September 2004, the veteran's mother 
indicted that he was in good health before serving in the 
Navy and following discharge, his back and neck pain 
continually worsened.  

In a January 2007 VA treatment note, the veteran sought 
treatment for chronic neck, mid-back, and low back pain.  The 
veteran's previous diagnoses were continued.  

At the veteran's May 2007 Travel Board hearing, he testified 
that he could not remember whether he had trouble with his 
spine prior to entering service.  He did not recall any pain 
during boot camp.  The veteran reported that his condition 
continually worsened over the years and he attributed it to 
his period of service.  The veteran's representatives argued 
that the veteran had a claim of a back injury, due to his 
falling from a ladder and a separate claim for a neck injury.  
The representatives stated that the medical board had only 
referenced the cervical spine condition.  

The veteran submitted treatise evidence in the form of online 
articles regarding Klippel-Feil syndrome.  These articles 
generally indicated that those with the disability should not 
participate in contact sports.  The veteran asserted that 
since he was allowed to play contact sports in service, he 
was physically "destroyed."  

Pursuant to the Board's remand, the veteran underwent a VA 
examination in December 2007.  The examiner reviewed the 
veteran's claims file, including the available SMRs.  The 
examiner indicated that the veteran's recall of events was 
poor and it was difficult to understand his responses as he 
was mumbling.  The veteran complained of constant neck and 
back pain, which caused him limited movement.  Noted was that 
the veteran's recall of surgical procedures was vague and 
incomplete.  The examiner diagnosed the veteran as having 
congenital fusion of C3-C4 and C6-C7 due to Klippel-Feil 
syndrome, status postoperative laminectomy and fusion of the 
cervical spine (multiple levels), and degenerative 
osteoarthritis and disk disease at multiple levels of the 
thoracolumbar spine.  

Upon the physical examination, the diagnostic studies, review 
of the claims file and medical reports, the examiner opined 
that it was likely the veteran's 1988 motor vehicle accident 
that caused his present condition and not his military 
service.  The examiner indicated that absent the 1988 
accident, the veteran would not have likely required a 
cervical fusion.  Ultimately, he opined that the veteran's 
current condition of the neck and back, and congenital 
deformity, is less likely than not caused by, related to, or 
worsened by his service or any in-service injuries.  The 
examiner indicated that the veteran had a "distinct 
congenital deformity which did not occur during active 
military service," and was less likely than not aggravated 
by any in-service injuries.  Further, he found that the 
veteran's current condition of the neck and back is 
"separate and distinct from his congenital condition" and 
the condition was less likely than not due to his active 
military service.  

Given the evidence as outlined above, the Board finds that 
the veteran is not entitled to service connection for a neck 
or back disability, variously diagnosed as Klippel-Feil 
syndrome, cervical muscle pain, degenerative disc disease, 
chronic neck and back pain and stenosis.  The Board concedes 
that the veteran is currently diagnosed with neck and back 
disabilities, but these disabilities, however, were not 
caused or aggravated by service.  There is no competent 
medical evidence of record linking the veteran's disabilities 
to service or that they were aggravated by service.  The 
medical board finding was that the veteran's neck disability 
was congenital in nature and existed prior to enlistment and 
had not been aggravated by service.  The veteran was treated 
for a back injury while in service, but there is no evidence 
that he sought post-service treatment for many years 
following his discharge from service.  

The Board appreciates the veteran's and his mother's 
assertions that service aggravated his neck disability and 
caused his spine disability.  The veteran and his mother are 
competent, as laypeople, to report that as to which they have 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  They are not, however, competent to offer their 
medical opinion as to cause or etiology of the claimed 
disability, as there is no evidence of record that the 
veteran, or his mother, has specialized medical knowledge.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opinion on matter 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

Additionally, the Board appreciates the veteran's submission 
of treatise evidence in the form of an online article 
regarding Klippel-Feil syndrome and the affect of contact 
sports on those with that syndrome.  The record reflects that 
the veteran played football and baseball in service, but 
there is no indication that the veteran's disability was the 
source of the online article, nor is there any evidence that 
the veteran's in-service participation in sports caused his 
current disabilities.  

The VA examiner in December 2007 opined that the veteran's 
congenital deformity was less likely than not aggravated by 
an in-service injury.  He further opined that the veteran's 
traumatic injury, in 1988, likely caused the veteran to 
undergo the surgical fusion of the cervical spine.  Moreover, 
the examiner opined that the claimed disabilities of the neck 
and back were less likely than not due to, or aggravated by, 
the veteran's service and they were separate and distinct 
disabilities from his congenital deformity.  There is no 
medical opinion to the contrary. 

There is no medical evidence that indicates his congenital 
defect was worsened by a superimposed disease or injury 
during service, nor is there such evidence linking the 
currently diagnosed neck and back disabilities to any 
incident during service.  There is one medical record from 
service that indicated an acute instance of mid-thoracic back 
pain and another record reflected the veteran's fall from a 
ladder.  After the fall from a ladder, the veteran only 
complained of wrist pain.  Thus, absent a competent medical 
opinion linking the veteran's current neck and back 
disability to service, or as being worsened by service, 
service connection for a neck and back disability, variously 
diagnosed as Klippel-Feil syndrome, cervical muscle pain, 
degenerative disc disease, chronic neck and back pain and 
stenosis, must be denied on a direct basis.  

Also, there is no evidence of record reflecting treatment 
for, or a diagnosis of, arthritis or degenerative disc 
disease of the spine within a year following the veteran's 
discharge from service.  As such, service connection is also 
denied on a presumptive basis.  


ORDER

Service connection for a neck and back disability is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


